Exhibit 10.3

 

200   RESTRICTED STOCK UNIT AWARD

 

AGREEMENT EVIDENCING A GRANT OF
RESTRICTED STOCK UNITS

 

1. GRANT OF UNITS. Pursuant to the Lehman Brothers Holdings Inc. (“Holdings”)
2005 Stock Incentive Plan (the “Plan”), you are hereby granted, as
of              , 200      (the “Date of Grant”), the number of Restricted Stock
Units (“Units”) for shares of Holdings’ common stock, par value $.10 per share
(the “Common Stock”), set forth on the award statement with your name on it
delivered to you herewith (which number of Units may be adjusted pursuant to
Paragraph 8 below).

 

2. ADDITIONAL DOCUMENTS; DEFINITIONS. You have been provided with a copy of the
Plan, which is incorporated in this instrument by reference and made a part
hereof, and a copy of the Plan prospectus. The Plan and the prospectus should be
carefully examined. In the event of any conflict or ambiguity between this
instrument and the Plan, the terms of the Plan shall govern. All capitalized
terms not defined herein or on Annex A attached hereto shall have the meaning
ascribed to such terms under the Plan.

 

3. VESTING. Subject to Paragraph 4, Units awarded to you hereunder shall become
vested in accordance with the following vesting schedule:

 

•                                                 of the Principal Units (     %
of the total award) shall become vested on              , 200     .

 

•                                          The remaining       Principal Units
and all of the Discount Units (     % of the total award) shall become vested
on              , 200    .

 

4. ENTITLEMENT TO RECEIVE COMMON STOCK.

 

(a)   General Rule. Unless otherwise set forth herein, you shall receive one
share of Common Stock for each Unit that you hold on              , 200     (the
“Maturity Date”) and you shall be entitled to receive freely transferable Shares
of Common Stock as soon as practicable after the Maturity Date, but no later
than the end of the calendar year in which the Maturity Date occurs.

 

(b)   Effect of Detrimental Activity. Notwithstanding any other provision of
this Agreement if you engage in Detrimental Activity at any time prior to the
Share Payment Date, all Units held by you shall be forfeited and canceled.

 

(c)   Effect of Termination. In the event of your Termination for any reason or
notification of Termination prior to        , 200    , all Units held by you
shall be forfeited and cancelled. In the event of any Termination not described
in the preceding sentence, the following rules shall apply:

 

(i)      Voluntary Termination with Competitive Activity. In the event of your
voluntary Termination with Competitive Activity, (i) all Discount Units shall be

 

--------------------------------------------------------------------------------


 

forfeited and canceled, (ii) if such Termination occurs prior to              ,
200     , all Principal Units shall be forfeited and canceled and (iii) if such
Termination occurs on or subsequent to              , 200     , you shall be
entitled to receive freely transferable shares of Common Stock for        of the
Principal Units (     % of the total award).

 

(ii)     Voluntary Termination without Competitive Activity. In the event of
your voluntary Termination without Competitive Activity, you shall be entitled
to receive (i) freely transferable shares of Common Stock for the Principal
Units and (ii) freely transferable shares of Common Stock equal to       % of
the Discount Units multiplied by each full year of your employment with Holdings
or a Subsidiary after              , 200    and before your Termination.
However, if your Termination is a Full Career Termination, you will be entitled
to receive freely transferable shares of Common Stock for all the Discount Units
provided you do not engage in Competitive Activity prior to the Share Payment
Date. In the event of Competitive Activity prior to the Share Payment Date, the
provisions specified in Paragraph 4(c)(i) shall apply.

 

(iii)    Involuntary Termination with Cause. In the event of your involuntary
Termination with Cause, all Principal Units and Discount Units shall be
immediately forfeited and canceled.

 

(iv)    Involuntary Termination without Cause. In the event of your involuntary
Termination without Cause, you shall be entitled to receive (i) freely
transferable shares of Common Stock for the Principal Units and (ii) freely
transferable shares of Common Stock equal to     % of the Discount Units
multiplied by each full year of your employment with Holdings or a Subsidiary
after              , 200      and before your Termination. However, if your
Termination is a Full Career Termination, you will be entitled to receive freely
transferable shares of Common Stock for all the Discount Units.

 

(v)     Termination Due to Death; Disability. Notwithstanding the foregoing
provisions of Paragraph 4(c)(i), (ii), (iii) and (iv), in the event of the
occurrence (i) your death or Disability or (ii) your death or Disability
following a Termination described in Paragraph 4(c)(ii) or (iv) hereof, all
outstanding Units held by you shall become immediately payable and you shall, as
soon as practicable thereafter, receive freely transferable shares of Common
Stock.

 

Any shares that become payable pursuant to this Paragraph 4(c) (other than
Paragraph (c)(v)) shall be issued to you on the Share Payment Date, subject to
the application of Paragraph 4(b). Notwithstanding any other provisions of this
Agreement, if any payment otherwise due hereunder would have the effect of
making you subject to the  tax imposed by Code Section 409A(a)(1), such payment
shall be postponed until the earliest date upon which the payment could be made
without subjecting you to  such tax. Any remaining Units that are not payable
pursuant to the provisions of the Paragraph 4(c) shall be canceled by Holdings.

 

(d)   Affidavit. In the event of your Termination on or after               ,
200     , you may be requested, from time to time after your Termination, to
complete and sign an

 

2

--------------------------------------------------------------------------------


 

affidavit with respect to Competitive Activity or Detrimental Activity, which
includes representations and authorizes Holdings to verify the representations.
Any failure on your part to complete, sign and return the affidavit within 60
days may cause you to forfeit all Units held by you at that time.

 

5. DIVIDEND EQUIVALENTS. With respect to each regular cash dividend or
distribution paid or made on Common Stock to holders of record on or
after              , 200     , you shall be credited with a number of additional
Units comparable in value to such dividend or distribution. Such additional
Units shall vest and become payable at the same time as the Units to which they
are attributable.

 

6. LIMITATION ON OBLIGATIONS. Holdings’ and any Subsidiary’s obligation with
respect to the Units granted hereunder is limited solely to the delivery to you
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall Holdings or any Subsidiary become obligated to
pay cash in respect of such obligation (except for cash paid pursuant to
Paragraphs 5 and 9 hereof).

 

7. NON-ASSIGNMENT. Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by you, except by will or the laws of
descent and distribution. If you or anyone claiming under or through you
attempts to violate this Paragraph 7, such attempted violation shall be null and
void and without effect, and Holdings’ obligation to issue any Common Stock
hereunder shall terminate.

 

8. EQUITABLE ADJUSTMENT. In the event of a Change in Capitalization occurring on
or after the Date of Grant specified above and prior to the Share Payment Date,
the number and kind of shares of Common Stock which may be issued with respect
to Units shall be adjusted so as to reflect such change in a manner consistent
with the provisions of Code Section 409A.

 

9. CHANGE IN CONTROL.

 

(a) Vesting upon an Unapproved Change in Control. Upon the occurrence of a
Change in Control without the prior approval of a majority of the independent
members of the Incumbent Board, your Units shall vest in full immediately.

 

(b) Vesting upon an Approved Change in Control. Upon the occurrence of a Change
in Control with the prior approval of a majority of the independent members of
the Incumbent Board, then the Vesting Schedule shall be modified such that your
Units shall represent (i) an immediately vested right to receive in the same
form of consideration as that received by shareholders generally, the lesser of
(A) the “undiscounted market value” (at the time of grant) of the shares of
Common Stock underlying your outstanding Units (i.e., the fair market value of
your Units determined on the date of grant) and (B) the price paid by an
acquirer for such shares of Common Stock in connection with such Change in
Control (such lesser amount, the “Preliminary Consideration”), and (ii) an
additional right to receive the excess, if any, of the price paid by an acquirer
over such “undiscounted market value” (such excess amount, the “Deferred
Consideration”) which right shall become vested on the earlier of (X) two

 

3

--------------------------------------------------------------------------------


 

years following such Change in Control or (Y) the Maturity Date (such earlier
date, the (“Deferred Vesting Date”)), subject to the potential accelerated
vesting and forfeiture provisions set forth in Paragraph 4 hereof.

 

(c) Delivery of Shares or Other Consideration Following any Change in Control.
Following the occurrence of any Change in Control that constitutes a change in
ownership or effective control within the meaning of Section 409A(a)(2)(A)(v) of
the Code, you shall be immediately entitled to receive the Preliminary
Consideration and, to the extent not earlier paid or forfeited pursuant to
Paragraph 4 hereof, you shall be entitled to receive the Deferred Consideration
(if any) upon the Deferred Vesting Date. Following the occurrence of any Change
in Control that does not constitute a change in ownership or effective control
within the meaning of Section 409A(a)(2)(A)(v) of the Code, you shall be
entitled to receive both the Preliminary Consideration and the Deferred
Consideration (if any) upon the Maturity Date, to the extent not earlier paid or
forfeited pursuant to Paragraph 4 hereof.

 

10. TREATMENT IN BANKRUPTCY. (a) If you are an employee of Holdings, Holdings
agrees to deliver, and (b) if you are an employee of a Subsidiary, Holdings
agrees to deliver to (or at the direction of) such Subsidiary, shares of Common
Stock on the date when such shares are due to be delivered under this Agreement
in satisfaction of each Unit granted to you hereunder. If you are an employee of
a Subsidiary, Holdings’ obligation in clause (b) of the preceding sentence is
created expressly for the benefit of you, and you shall have the full right to
enforce Holdings’ obligation to deliver Common Stock as if such obligation were
made directly in favor of you. All of your claims arising from, in connection
with, or in any way relating to, any failure of Holdings to deliver to you, or
to a Subsidiary for delivery by such Subsidiary to you, shares of Common Stock
on the date when such shares are due to be delivered under this Agreement in
satisfaction of each Unit granted to you shall be deemed, in the event of a
bankruptcy of Holdings, to be claims for damages arising from the purchase or
sale of Common Stock of Holdings, within the meaning of section 510(b) of the
Bankruptcy Code and shall have in such bankruptcy the same priority as, and no
greater priority than, common stock interests in Holdings.

 

11. AMENDMENT. The terms of this Agreement may be amended from time to time by
the Committee in its sole discretion in any manner that it deems appropriate,
provided, however, that no such amendment shall, without your consent, diminish
your rights under this Agreement.

 

12. BINDING ACTIONS. Any action taken or decision made by the Committee or its
designees arising out of or in connection with the construction, administration,
interpretation or effect of the Plan or this Agreement shall lie within its sole
and absolute discretion, as the case may be, and shall be final, conclusive and
binding on you and all persons claiming under or through you. By accepting this
grant or other benefit under the Plan, you and each person claiming under or
through you shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the
Committee or its designees.

 

4

--------------------------------------------------------------------------------


 

13. NO RIGHT TO CONTINUED EMPLOYMENT. The grant of Units shall not confer on you
any right to be retained in the employ of Holdings or a subsidiary, or to
receive subsequent Units or other awards under the Plan. The right of Holdings
or any subsidiary to terminate your employment with it at any time or as
otherwise provided by any agreement between Holdings or any subsidiary and you
is specifically reserved.

 

14. APPLICABLE LAW. The validity, construction, interpretation, administration,
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Agreement, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Delaware.

 

15. WITHHOLDING/DEDUCTIONS. Holdings shall have the right to deduct applicable
taxes from all amounts payable to you. It shall be a condition to the obligation
of Holdings to issue shares of Common Stock hereunder (a) that you (or, in event
of your death, your estate or any person who acquires the right to this award by
bequest or inheritance or otherwise by reason of your death) pay to Holdings or
its designee, upon its demand, in accordance with the Plan, either in the form
of cash or freely transferable shares of Common Stock such amount as may be
required by law for the purpose of satisfying its obligation or the obligation
of any other person to withhold any taxes required by law which are incurred by
reason of the issuance of such shares of Common Stock, and (b) that you (or, in
the event of your death, your estate or any person who acquires the right to
this award by bequest or inheritance or otherwise by reason of your death)
provide Holdings with any forms, documents or other information reasonably
required by Holdings in connection with the grant. If the amount requested for
the purpose of satisfying the withholding obligation is not paid, Holdings may
refuse to issue shares of Common Stock and/or related dividend equivalents or
take any other action it deems necessary to fulfill the withholding obligation.
Holdings shall further have the right to deduct from all amounts remaining
payable to you after satisfaction of the minimum statutory withholding
obligations described above, the amount of any deficit, debt, tax obligation or
other liability or obligation of any kind which you may at that time have with
respect to Holdings or any Subsidiary; provided, however, that no such right to
deduct or offset shall arise or otherwise be deemed to arise until the date upon
which shares of Common Stock are deliverable hereunder.

 

5

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

“Cause” means a material breach by a person of an employment contract between
the person and Holdings or any Subsidiary, failure by a person to devote
substantially all business time exclusively to the performance of his or her
duties for Holdings or any Subsidiary, willful misconduct, dishonesty related to
the business and affairs of Holdings or any Subsidiary, conviction of a felony
or of a misdemeanor constituting a statutory disqualification under U.S.
securities laws (or failure to contest prosecution for a felony or such a
misdemeanor), habitual or gross negligence in the performance of the person’s
duties, solicitation of employees of Holdings or any Subsidiary to work at
another company, improper use or disclosure of confidential information, the
violation of policies and practices adopted by Holdings or any Subsidiary
including, but not limited to the Code of Conduct, or a material violation of
the conflict of interest, proprietary information or business ethics policies of
Holdings or any Subsidiary.

 

“Change in Capitalization” means the occurrence of a circumstance described in
Section 14 of the Plan.

 

“Committee” shall mean the Compensation and Benefits Committee of the Incumbent
Board (see definition of Change in Control in the Plan).

 

“Competitive Activity” means involvement (whether as an employee, proprietor,
consultant or otherwise) with any person or entity (including any company and
its affiliates) engaged in any business activity which is materially competitive
with any business carried on by Holdings or any of its Subsidiaries or
affiliates on the date of termination of a person’s employment with Holdings and
any of its Subsidiaries, as determined in the sole discretion of the Committee.

 

“Detrimental Activity” means (i) using information received during a person’s
employment with Holdings or any of its Subsidiaries relating to the business
affairs of Holdings or any of its Subsidiaries, affiliates or clients, in breach
of such person’s undertaking to keep such information confidential; (ii)
directly or indirectly persuading or attempting to persuade, by any means, any
employee of Holdings or any of its Subsidiaries or affiliates to terminate
employment with any of the foregoing or to breach any of the terms of his or her
employment with the foregoing; (iii) directly or indirectly making any statement
that is, or could be, disparaging of Holdings, its Subsidiaries or affiliates,
or any of their affiliates (except as necessary to respond truthfully to any
inquiry from applicable regulatory authorities or to provide information
pursuant to legal process); or (iv) directly or indirectly engaging in any
activity that is, or could be, substantially injurious to the financial
condition, reputation, or goodwill of Holdings or its Subsidiaries or
affiliates, in each case as determined in the sole discretion of the Committee.

 

“Disability” means a disability under both the Long-Term Disability Insurance
Plan and the Social Security Act.

 

“Discount Units” shall mean the number of Units (and any dividend equivalents
related thereto) related to the     % discount upon issuance of the award.

 

--------------------------------------------------------------------------------


 

“Full Career Termination” means a Termination when (i) a person has at least 20
years of service or (ii) a person meets all of the following criteria: (x) the
person’s age plus years of service with Holdings or any subsidiary equals at
least 65, (y) the person is at least 45 years old, and (z) the person has at
least 10 years of service with Holdings or any subsidiary.

 

“Principal Units” shall mean the number of Units (and any dividend equivalents
related thereto) related to the undiscounted base portion of the award (    % of
the total number of units awarded).

 

“Share Payment Date” means as soon as practicable after the earlier of (a) the
Maturity Date or (b) the completion of the fiscal quarter following the one-year
anniversary of termination of employment, but in no event later than the end of
the calendar year in which the earlier of such dates occurs.

 

“Termination” means the end of your active service with Holdings or a
Subsidiary. The reason for your Termination for purposes of this agreement shall
be as determined in the sole discretion of the Committee.

 

2

--------------------------------------------------------------------------------